Citation Nr: 0403588	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-06 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1984.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision that 
denied the benefits sought on appeal.  The veteran has 
perfected an appeal of the denial of each claim.  

For the reasons expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and its implementing 
regulations are applicable to the issues on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As a preliminary matter, the Board notes that the record does 
not reflect that the RO has complied with the notification 
requirements of the VCAA or the implementing regulations.  
Specifically, the RO has not informed the veteran of the 
evidence and information necessary to substantiate his claims 
for increased ratings nor has it adequately informed the 
veteran of the proper time frame in which he may submit such 
evidence.  Hence, the RO should give the veteran another 
opportunity to present information and/or evidence pertinent 
to the increased rating claims on appeal, notifying him that 
he has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  After providing the appropriate notice, the RO should 
obtain any additional evidence for which he provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The Board also finds that further development of the record 
is required to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to his claims.

Specifically, the Board notes that the report of the 
veteran's most recent VA examination in March 2001 is not 
adequate for rating purposes because it does not address all 
pertinent disability factors set forth in 38 C.F.R. §§ 4.40 
and 4.45 (2003).  See also DeLuca v. Brown, 8 Vet. App. 202, 
204-207 (1995).  As the record does not otherwise include 
sufficient findings to properly evaluate the conditions at 
issue, further examination of the veteran is needed.  The 
veteran is hereby advised that a failure to report to any 
such scheduled examination, without good cause, will result 
in a denial of the claims for increase.  See 38 C.F.R. § 
3.655(b) (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.

The actions identified above are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  

In light of these circumstances, these matters are hereby 
REMANDED to the RO, via the AMC, for the following actions: 

1.  The RO should send to the veteran and 
his representative a letter requesting 
that he provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent evidence not currently of 
record.  The RO should also invite him to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.    

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo VA orthopedic 
examination to obtain information as to 
the nature and severity of the veteran's 
service-connected left and right knee 
disabilities.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
x-rays) should be accomplished, and all 
clinical findings should be reported in 
detail. 

The examiner should conduct range of 
motion studies of the right knee and the 
left knee, noting the exact measurements 
for flexion and extension, specifically 
identifying any excursion of motion 
accompanied by pain.  If pain on motion 
in either knee is observed, the examiner 
should comment on the extent of pain, and 
indicate at which point pain begins.  
Tests of joint motion against varying 
resistance should be performed on each 
knee.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  

With respect to each knee, the examiner 
should also express an opinion concerning 
whether, due to pain and/or any other 
factors identified above, there would be 
additional limits of functional ability 
on repeated use or flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express such additional 
function loss in terms of additional 
degrees of limitation of motion.  

The examiner should indicate the 
existence, and severity, of any 
instability or subluxation of the left 
knee and/or the right knee.  The examiner 
should also determine if either knee 
locks, and if so the frequency of the 
locking.  

The examiner should also provide an 
assessment as to the impact of each 
disability on the veteran's ability to 
work.

All examination findings, together with 
the complete rationale for the comments 
and opinions expressed, should be set 
forth in a printed (typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
increase in light of all pertinent 
evidence and legal authority.  If the 
veteran fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




